         Case 1:12-cr-00423-AJN Document 188 Filed 09/17/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 United States of America,                                                               9/17/2020


                –v–                                                              12-cr-423 (AJN)

                                                                                      ORDER
 Minh Quang Pham,

                        Defendant.



ALISON J. NATHAN, District Judge:

       The parties shall jointly file a proposed order consistent with the United States’ letter of

motion of August 14, 2020, and Mr. Pham’s letter response of September 11, 2020. The parties

shall also file a joint letter advising the Court of proposed next steps. The proposed order and

joint letter should be filed no later than September 24, 2020.


       SO ORDERED.


Dated: September 17, 2020                          __________________________________
       New York, New York                                   ALISON J. NATHAN
                                                          United States District Judge
